TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00105-CV



                                      S. W., Jr., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


           FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-17-002559, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING



                                      NO. 03-20-00106-CV


                                      S. W., Jr., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee


           FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
 NO. D-1-FM-18-001078, THE HONORABLE DARLENE BYRNE, JUDGE PRESIDING


                            MEMORANDUM OPINION


               In these related cases that were tried together to the bench, S.W., Jr. (Father)

appeals from the trial court’s final judgments terminating his parental rights to his children.1 See



       1 We refer to appellant as “Father” or by his initials and the children by their initials
only. See Tex. Fam. Code § 109.002(d); Tex. R. App. P. 9.8. In this Court’s cause number
Tex. Fam. Code § 161.001. The trial court found by clear and convincing evidence that statutory

grounds for terminating Father’s parental rights existed and that termination was in the children’s

best interest. See id. § 161.001(b)(1)(N), (O), (2).

                 On appeal, Father’s court-appointed attorney has filed a brief concluding that the

appeals are frivolous and without merit. See Anders v. California, 386 U.S. 738, 744 (1967);

Taylor v. Texas Dep’t of Protective & Regulatory Servs., 160 S.W.3d 641, 646–47 (Tex. App.—

Austin 2005, pet. denied) (applying Anders procedure in appeal from termination of parental

rights). The brief meets the requirements of Anders by presenting a professional evaluation of

the records demonstrating why there are no arguable grounds to be advanced on appeal. See

386 U.S. at 744; Taylor, 160 S.W.3d at 646–47. Father’s counsel provided him a copy of the

Anders brief and informed him of his right to examine the appellate records and to file a pro se

brief. To date, Father has not filed a pro se brief. Upon receiving an Anders brief, we must

conduct a full examination of the proceedings to determine whether the appeal is wholly

frivolous. Penson v. Ohio, 488 U.S. 75, 80 (1988). We have reviewed the records in both cases,

including the Anders brief submitted on Father’s behalf, and have found nothing that

would arguably support an appeal in either case. We agree that the appeals are frivolous and

without merit.

                 Based on our review of the records, however, we have found clerical errors in the

final judgments in both cases. In this Court’s cause number 03-20-00105-CV, the trial court’s

final judgment refers to Father without including his suffix “Jr.” on pages 6, 7, 9, and 10, and



03-20-00105-CV, Father appeals from the termination of his parental rights to S.W., III. The
trial court signed the final order in suit affecting the parent-child relationship on
January 24, 2020. In this Court’s cause number 03-20-00106-CV, Father appeals from the
termination of his parental rights to T.W. The trial court signed the final decree of termination
on January 30, 2020.
                                               2
incorrectly refers to his child’s suffix as “Jr.” on pages 6 and 7. In this Court’s cause number

03-20-00106-CV, the trial court’s final judgment refers to Father without including his

suffix “Jr.”

               This Court is authorized to modify clerical errors when we have the necessary

information to do so. See Tex. R. App. P. 43.2(b) (authorizing appellate court to modify trial

court’s judgment and to affirm it as modified); M.H. v. Texas Dep’t of Family & Protective

Servs., 2020 Tex. App. LEXIS 68, at *14–15 (Tex. App.—Austin Jan. 8, 2020, no pet.) (mem.

op.) (modifying judgment to correct clerical errors because appellate court had “necessary

information to do so”). Because we have the necessary information to do so, we modify the

judgments in both cases to include the suffix “Jr.” when referring to Father’s name and, in this

court’s cause number 03-20-00105-CV, to replace the suffix “Jr.” with “III” when referring to

appellant’s child’s name. As modified, we affirm the trial court’s final judgments terminating

Father’s parental rights.



                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Modified and, As Modified, Affirmed

Filed: April 28, 2020




                                               3